 AO 106 (Rev. 04/1 0) Application for a Search Wamrnt



                                           UNITED STATES DISTRICT COURT
                                                                                                                                (J
                                                                                                                                      ~               --:-

                                                                           for the                                                                    "'
                                                               Eastern District of Tennessee                                   M;.R 0 3          zcw
                                                                                                                 Cler ' U. S. D;:e;(rw· Sr,•rt
                In the Matter of the Search of                               )                                 East0rn Gis tr: . , ~ .      · -P
                                                                                                                                ...   J,   ,_.    ,          ' , ••   •-

           (Briefly describe the p roperty to be searched                    )                                        A t Gr&enGv1 ,1 C>     --
            or identijj, the p erson by name and address)                              Case No. 2:20-CR--L\C)
                                                                             )
         THE CELLULAR TELEPHONE ASSIGNED                                     )
              CALL NUMBER 423-354-4865                                       )
                                                                             )

                                                 APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 prJ)JJerlJJ.AIQ be. searched and g ive its location):
   ::;ee ttacnment A


 located in the                 Eastern                  District of - - -- -
                                                                            Tennessee
                      --------                                                - - -- -- - , there is now concealed (ide111ijj, the
. p erson or describe the property to be seized):
   See Attachment B


            The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                   r/ evidence of a crime;
                   0 contraband, fruits of.crime, or other items illegally possessed;
                   0 property designed for use, intended for use, or used in committing a crime;
                   ~ a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
            Code Section                                                               Offense Description
        18 USC 922(g)(1)                                 Bei~f a felon in possession of a firearm
        21 USC 841(a)(1) and (b)(1)                      PWlf[j 50 grams or more of methamphetamine, a schedule II controlled
        (A)                                              substance
          The application is based on these facts:
         See Attached Affidavit


            ~ Continued on the attached sheet.
            ~ Delayed notice o f ~ days (give exact ending date if more than 30 days:                     - - - - - - ) is requested
                 under 18 U .S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                                  Printed name and title
                                                                                                                      I    •

 Sworn to before me and signed in my presence.                                                                        \




Date:              03/03/2020


City and state: Greeneville, Tennessee
                                                                                 ¥!{~  Cynthia Richardson Wyrick, Di trict Judge
                                                                                                  Printed name and title
                 Case 2:20-mj-00042-CRW Document 2 Filed 03/03/20 Page 1 of 1 PageID #: 2
